PARKER, Judge.
Plaintiff contends that removal of the insured property from the location designated in the policy should not relieve defendant insurer of its obligation to pay under the policy unless the change materially increased the risk of loss, that whether the change of location did materially increase the risk of loss in this case presents a genuine issue of material fact, and that *580for this reason summary judgment was not proper. In our view, however, this case presents only a matter of contract interpretation on undisputed facts. As we interpret the contract, the unresolved factual issue to which plaintiff refers is immaterial in determining the rights of the parties, and summary judgment for defendant was properly entered.
By unambiguous language in the policy, the defendant insured the plaintiff against loss by fire and other hazards occurring to' the property described in the policy “while located or contained as described in this policy . . . but not elsewhere.” It is difficult to conceive how language could be more explicit. The, parties contracted with reference to property at a particular location. In consideration of the premium paid, defendant agreed to carry certain risks to the property while located as described in the policy, but not elsewhere. When plaintiff moved the property from its location as described in the policy, the property was no longer within the coverage provided by the policy. The removal changed the risk contracted against, and by the express language of the policy took the moved property out from' under its coverage. Whether the hazard, was thereby increased or decreased is simply immaterial, since plaintiff had no power acting alone to change the contract.
, Plaintiff cites Griswold v. The American Central Insurance Company, 70 Mo. 654 (1879), in support of its position. In that case the insured dwelling was moved before the fire some 150 feet north of the spot it had occupied when the policy was issued. The Missouri Supreme Court held that the insurance company would "be discharged if the risk had been increased - and that whether there was such an increase in the risk consequent upon the removal of the building from one spot to another was a question of fact for the jury. In that case, however, the Missouri Court also noted that the insured building even after the removal and in its new position was still “on the west side of King’s Highway near present terminus of Lindell. Avenue,” which was the location described in the policy. Quite apart from that distinguishing feature, however, we do not find the reasoning of the Griswold case compelling or the decision therein controlling in the present case. Rather, we find persuasive and more directly controlling here the decision of our own Supreme Court in Parker v. Insurance Co., 264 N.C. 339, 141 S.E. 2d 466 (1965), which supports our conclusion here.
*581Affirmed.
Judges Morris and Hedrick concur.